DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 4, 6-8, and 12, in the reply filed on 08 December 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search both Groups.  This is not found persuasive because the claims in this National Stage application are restricted because they do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for reasons indicated in ¶ 8 of the Restriction Requirement.
Claims 19-22, 28-30, 32-35, and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the aforementioned reply.
Regarding the Species restriction, Examiner acknowledges that the Species are directed to the non-elected method of Group II, and therefore are not applicable to the elected Species of Group I.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification describes reference numeral 204 as both a “liquid outlet flow channel” (see ¶ [0090]-[0092]) and a “storage box” (see ¶ [0104], [0106]-[0107], [0109]-[0110], [0113], etc), and thus lacks proper antecedent basis.  Are these synonymous terms for reference numeral 204 or should the terms be separate with separate reference numerals? 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-8, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1, while the operation of the flexible separator is clear as to deform and enable discharge of the liquid treatment agent in the liquid storage cavity through the liquid outlet end, it is unclear how the laundry treatment agent is transferred from the storage cavity/box to the liquid storage cavity.  As best understood, the operation of the 
Further regarding claim 1, the recitation of “a storage cavity or a storage box” appears to recite the features in the alternative.  However, the original disclosure shows both a storage cavity (203) and storage box (204) in the same storage device.  Clarification and correction are required.
Further regarding claim 1, it is unclear how the flexible separator divides the hollow cavity into a water inlet cavity and a liquid storage cavity as there appears to be only one hollow cavity.  Are these structurally separate cavities or does the flexible separator simply deform within the hermetically sealed cavity during operation?  Clarification and correction of the structural configuration of the cavity/cavities is required. 
Claim 4 recites the limitation "the liquid outlet flow channel".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the recitation of “the flexible separator is hermetically installed in each of the hollow cavities” is indefinite because it is unclear what Applicant intends.  The first and second housings appear to form a hollow cavity with the flexible separator forming the water inlet cavity and liquid storage cavity.  Simply stated, it appears the flexible separator forms the water inlet cavity and liquid storage cavity rather than being installed in each of the hollow cavities.  Clarification and correction are required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1383646 to SIDDALL.
Regarding claims 1-2 and 7, SIDDALL (in the Figure and associated text) discloses a laundry treatment agent storage and dispensing device, comprising 
a storage device (10) and a dispensing device (12) being integrally arranged; wherein
the storage device is internally provided with a storage cavity or a storage box (reservoir 10), and the storage cavity or storage box is configured to be storing laundry treatment agent (a reservoir is configured to store a treating agent);
the dispensing device is provided with a hollow cavity, and a flexible separator (14) is hermetically installed in the hollow cavity to divide the hollow cavity into a water inlet cavity (16) and a liquid storage cavity (15);
the liquid storage cavity is provided with a liquid inlet end (29) and a liquid outlet end (25); the liquid inlet end is communicated with the storage cavity or storage box; and
when inlet water (20) of a washing machine flows into the water inlet cavity (22), the flexible separator (14) is squeezed to deform towards the liquid storage cavity to enable the laundry treatment agent accommodated in the liquid storage cavity to be discharged through the liquid outlet end (25) (see col. 2, lines 77-87 of SIDDALL),
wherein the storage device comprises a storage housing internally provided with the storage cavity (note reservoir 10 reads on a storage housing with an internal storage cavity),
a filling port, communicated with the storage cavity, being provided on the storage housing (inherent/implicit given the fact that the reservoir 10 requires an opening in order to be filled with a treatment agent), and
the dispensing device is integrally arranged on the storage housing (note the integral connection of line 29 of dispensing device 12 onto storage device 10);
or the storage box is arranged in the storage cavity in the storage housing (note use of alternative language “or” renders this limitation optional),
wherein the liquid inlet end and the liquid outlet end are respectively provided with a one-way communicating device (note valves 28 and 24, respectively):
the flexible separator is deformed towards the liquid storage cavity by inlet water of the washing machine (via line 22), the one-way communicating device in the liquid outlet end is opened to dispense laundry treatment agent (vial valve 24 and line 25), and
the flexible separator is restored from deformation when the washing machine stops feeding water (restored from deformation via spring 17), and the one-way communicating device in the liquid inlet end is opened to suck the laundry treatment agent in the storage cavity into the liquid storage cavity (via valve 28 and line 29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIDDALL in view of US 3,162,324 to HOUSER.
Regarding claim 6, SIDDALL, supra, discloses the claimed invention including the dispensing device comprising an housing internally provided with a hollow cavity and the flexible separator hermetically sealed in a groove (see Fig. of SIDDALL).  SIDDALL does not expressly discloses the housing formed of first and second housings sealed at the groove with the edge of the flexible separator hermetically pressed between the first housing and the second housing thereby dividing the hollow cavity.  HOUSER teaches an art-related pneumatic dispenser for detergent having such configuration wherein the housing is formed by such first housing (12) and second housing (14) with a flexible separator sealed between the housings at the edges thereof 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to form the housing of SIDDALL using first and second housings while sealing the flexible separator thereinbetween to yield the same and predictable results of forming a hermetically sealed housing for the dispenser.
Regarding claim 8, both SIDDALL and HOUSER appear to disclose the housing with the flexible separator forming two cavities therein and their combination above are readable on claim 8 with the exception of SIDDALL appears to disclose a single storage cavity rather than the claimed plural storage cavities.  However, it would have been prima facie obvious to merely duplicate the storage cavities as desired in order to introduce plural different treatment agents.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Duplication of Parts.

Allowable Subject Matter
Claims 4 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711